               Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 1 of 8



 1   Ruby H. Kazi (CA 243872)
     Whitney (Carlson) Johnson (CA 308024)
 2   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     One Market St.
 3   Spear Tower, 36th Floor
     San Francisco, California 94105
 4   Telephone:    (628) 600-2250
     Facsimile:    (628) 221-5828
     rkazi@beneschlaw.com
 5   wjohnson@beneschlaw.com
 6   J. Erik Connolly (PHV IL 6269558)
     Kate Watson Moss (PHV IL 6321176)
 7   Madhavi Seth (PHV IL 6330420)
     BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
 8   71 South Wacker Drive, Suite 1600
     Chicago, Illinois 60606-4637
 9   Telephone:     (312) 212-4949
     Facsimile:     (312) 767-9192
     econnolly@beneschlaw.com
10   kmoss@beneschlaw.com
     mseth@beneschlaw.com
11
     Attorneys for Defendant
12
                                IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15    TIFFIN CHERRY HILL LLC, and TIFFIN              Case No. 3:20-cv-00403-SK
      MOUNT AIRY, LLC, on behalf of
16    themselves and all others similarly situated,   STIPULATION AND ORDER AS
                                                      MODIFIED TO ALTER CASE
17                           Plaintiffs,              MANAGEMENT AND PRE-TRIAL ORDER
18           v.
19    CAVIAR, INC., d/b/a TRY CAVIAR,
20                           Defendant.
21

22

23

24

25

26

27

28

30
              STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                    Case No. 3:20-cv-00403-SK
                  Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 2 of 8



 1           Defendant Caviar, LLC d/b/a/ Try Caviar (“Defendant” or “Caviar”) and Plaintiffs Tiffin Cherry
 2   Hill LLC and Tiffin Mt. Airy, LLC (“Plaintiffs” or “Tiffin” and, with Caviar, the “Parties”), by their
 3   undersigned counsel, hereby submit this Stipulation and [Proposed] Order to Modify the Case
 4   Management and Pre-Trial Order previously entered by the Court on January 12, 2021 (Dkt No. 73).
 5           In support of this Stipulated and [Proposed] Order, the Parties state as follows:
 6           1.      On January 21, 2020, Plaintiffs initiated this putative class action against Caviar for breach
 7   of contract, conversion, and violations of the California Unfair Competition Law (“UCL”), Cal. Bus. &
 8   Prof. Code §§ 17200, et seq. (Dkt. 1).
 9           2.      In April 2020, the Parties began discussing early resolution and scheduled a mediation with
10   JAMS to take place on September 20, 2020, which was then rescheduled twice due to events outside of
11   the Parties’ control (Dkt. 67, at 2).
12           3.      On April 30, 2020, Caviar moved to dismiss all of Plaintiffs’ claims (Dkt. 30), which
13   Plaintiffs opposed (Dkt. 38) and the Court granted with respect to the conversion claim but denied with
14   respect to the breach of contract and UCL claims on May 15, 2020 (Dkt. 41).
15           4.      On May 29, 2020, Plaintiffs served Defendant with their first set of discovery requests.
16           5.      On June 12, 2020, Defendant served its first set of discovery requests on Plaintiffs.
17           6.      On July 13, 2020, Defendant served its objections and responses to Plaintiffs’ first set of
18   discovery requests.
19           7.      On July 13, 2020, Plaintiffs also served their objections and responses to Defendants’ first
20   set of discovery requests.
21           8.      The Parties subsequently engaged in several meet and confers regarding Plaintiffs’
22   discovery requests and certain of Caviar’s objections, and Caviar’s counsel requested that the Parties pause
23   full-scale discovery in favor of narrow discovery for purposes of mediation so that Caviar could conserve
24   resources that could otherwise be used for settlement (Dkt. 74, at 2-3).
25           9.      On September 8, 2020, in light of the circumstances, the Court issued an order extending
26   the mediation and case management deadlines (Dkt. 62).
27           10.     On October 29, 2020, the Parties jointly moved to stay all pre-trial deadlines pending
28   mediation (Dkt. 63).
30                                                        -2-
              STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                    Case No. 3:20-cv-00403-SK
                Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 3 of 8



 1           11.     On October 30, 2020, the Court stayed all deadlines, including discovery deadlines,
 2   pending the Parties’ upcoming mediation. (Dkt. 64, 66).
 3           12.     On December 22, 2020, the Parties engaged in mediation, but the mediation was ultimately
 4   unsuccessful (Dkt. 67, at 3).
 5           13.     Following that unsuccessful mediation, on January 12, 2021, the Court entered an Order
 6   setting the following deadlines for this action:
 7                   a.     Close of Fact Discovery: 4/8/2021
 8                   b.     Initial Expert Disclosures: 4/22/2021
 9
                     c.     Plaintiffs’ Motion for Class Certification: 4/22/2021
10
                     d.     Rebuttal Expert Disclosures: 5/19/2021
11
                     e.     Close of Expert Discovery: 5/26/2021
12

13                   f.     Defendant’s Opposition to Class Certification: 6/8/2021

14                   g.     Plaintiffs’ Reply in Support of Class Certification: 7/16/2021

15                   h.     Hearing on Class Certification Motion: no later than 8/9/2021
16                   i.     Dispositive Motion Hearing: 11/22/2021 (9:30 AM)
17
                     j.     Pretrial Conference: 1/21/2022
18
                     k.     Trial: 3/1/2022
19
             14.     On January 25, 2021, the Parties submitted certain discovery disputes to the Court by joint
20
     letter (Dkt. 74).
21
             15.     On January 27, 2021, the Court issued an Order resolving these discovery disputes
22
     (“Discovery Order”) (Dkt. 75).
23
             16.     Pursuant to the Court’s February 2, 2021 Order on Motion for Leave to File
24
     Reconsideration, on February 8, 2021, Plaintiffs moved for reconsideration of the portion of the Discovery
25
     Order limiting the relevant discovery period to “from 2017 onward,” and requested that the discovery
26
     period commence from January 1, 2014 onward. (Dkt. No. 75, at 2.)
27

28

30                                                       -3-
               STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                     Case No. 3:20-cv-00403-SK
                  Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 4 of 8



 1          17.      On February 17, 2021, the Court issued an Order denying the request without prejudice
 2   and provided Plaintiffs leave to renew their motion upon providing support for the earlier discovery period.
 3   (Dkt. 82.)
 4          18.      On February 26, 2021, Caviar served a second set of discovery requests.
 5          19.      On March 5, 2021, Plaintiffs served their second set of discovery requests.
 6          20.      On March 14, 2021, new document discovery disputes arose between the Parties, but the
 7   Parties are working cooperatively to resolve them without Court intervention.
 8          21.      On March 15, 2021, Caviar served its notices of deposition pursuant to Federal Rule of
 9   Civil Procedure 30(b)(6) on Plaintiffs.
10          22.      On March 15, 2021, Plaintiffs served their notice of deposition pursuant to Federal Rule of
11   Civil Procedure 30(b)(6) on Caviar.
12          23.      On March 24, 2021, Plaintiffs renewed their motion for reconsideration of the discovery
13   period (Dkt. 84).
14          24.      As the above overview reflects, the Parties have been working diligently to complete
15   document discovery in compliance with the Discovery Order, but based on the volume of discovery, the
16   renewed motion to extend the discovery period, and several discovery issues that have arisen, the Parties
17   anticipate that discovery will take longer than anticipated to complete.
18   NOW THEREFORE, subject to the approval of the Court, it is hereby agreed by Defendant and Plaintiffs
19   that all pre-trial deadlines and the trial date are extended by six months as follows:
20
                         a. Trial Date:                                    September 1, 2022
21
                         b. Pretrial Conference:                           July 7, 2022
22

23                       c. Summary Judgment Hearing:                      May 22, 2022

24                       d. Reply in Support of Cross-motion:              May 2, 2022

25                       e. Reply and Opposition to Cross-motion:          April 26, 2022
26
                         f. Opposition and Cross-Motion:                   April 12, 2022
27
                         g. Opening Summary Judgment Motion:               March 28, 2022
28

30                                                        -4-
              STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                    Case No. 3:20-cv-00403-SK
              Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 5 of 8



 1                    h. Class Certification Hearing:                  February 9, 2022
 2                    i. Reply in support of Class Certification:      January 17, 2022
 3
                      j. Opposition to Class Certification Motion:     December 8, 2021
 4
                      k. Expert Discovery Deadline:                    December 3, 2021
 5
                      l. Rebuttal Expert Disclosures:                  November 19, 2021
 6

 7                    m. Class Certification Motion:                   October 29, 2021

 8                    n. Initial Expert Disclosures:                   October 29, 2021

 9                    o. Close of Non-expert Discovery:                October 22, 2021
10          25.    This Stipulated Order may be modified by a Stipulated Order of the Parties or by the Court
11
     for good cause shown.
12
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

30                                                      -5-
             STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                   Case No. 3:20-cv-00403-SK
             Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 6 of 8



 1   Dated: March 30, 2021             Respectfully submitted,
 2

 3                                     /s/ Ruby H. Kazi
                                       Ruby H. Kazi (CA 243872)
 4                                     Whitney (Carlson) Johnson (CA 308024)
                                       Benesch, Friedlander, Coplan & Aronoff LLP
 5                                     One Market St.
                                       Spear Tower, 36th Floor
 6                                     San Francisco, California 94105
                                       Telephone:    (628) 600-2250
 7                                     Facsimile:    (628) 221-5828
                                       rkazi@beneschlaw.com
                                       wjohnson@beneschlaw.com
 8
                                       J. Erik Connolly (PHV IL 6269558
 9
                                       Kate Watson Moss (PHV IL 6321176)
10                                     Madhavi Seth (PHV IL 6330420)
                                       Benesch, Friedlander, Coplan & Aronoff LLP
11                                     71 South Wacker Drive, Suite 1600
                                       Chicago, Illinois 60606-4637
12                                     Telephone: (312) 212-4949
                                       Facsimile: (312) 767-9192
13
                                       Email: econnolly@beneschlaw.com
14                                              kmoss@beneschlaw.com
                                                mseth@benechlaw.com
15
                                       Attorneys for Defendant
16

17

18
19

20

21

22

23

24

25

26

27

28

30                                           -6-
            STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                  Case No. 3:20-cv-00403-SK
              Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 7 of 8



 1
     Dated: March 30, 2021                        Respectfully submitted,
 2
                                                  By: /s/ James C. Shah
 3                                                James C. Shah (SBN 260435)
                                                  MILLER SHAH LLP
 4
                                                  201 Filbert Street, Suite 201
 5                                                San Francisco, CA 94133
                                                  Telephone: (856) 858-1770
 6                                                Facsimile: (866) 300-7367
                                                  Email: jcshah@millerhshah.com
 7
                                                  Kolin C. Tang (SBN 279834)
 8
                                                  MILLER SHAH LLP
 9                                                1401 Dove Street, Suite 540
                                                  Newport Beach, CA 92660
10                                                Telephone: (325) 510-4060
                                                  Facsimile: (866) 300-7367
11                                                Email: kctang@millershah.com
12
                                                  Catherine Pratsinakis (Admitted PHV)
13                                                Jessica L. Titler-Lingle (Admitted PHV)
                                                  Timothy J. Ford (Admitted PHV)
14                                                DILWORTH PAXSON LLP
                                                  1500 Market Street, Suite 3500E
15                                                Philadelphia, PA 19102
16                                                Telephone: (215) 575-7000
                                                  Facsimile: (215) 575-7200
17                                                Email: cpratsinakis@dilworthlaw.com
                                                          jtitler-lingle@dilworthlaw.com
18                                                        tford@dilworthlaw.com
19                                                Attorneys for Plaintiffs
20

21   The Court HEREBY GRANTS the parties’ stipulation as modified. The Court CONTINUES all dates
     and deadlines as follows:
22
                     a. Trial Date:                                 September 6, 2022
23

24                   b. Pretrial Conference:                        August 5, 2022

25                   c. Summary Judgment Hearing:                   May 23, 2022
26                   d. Reply in Support of Cross-motion:           May 2, 2022
27
                     e. Reply and Opposition to Cross-motion:       April 26, 2022
28

30                                                 -7-
             STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                   Case No. 3:20-cv-00403-SK
             Case 3:20-cv-00403-SK Document 89 Filed 03/31/21 Page 8 of 8



 1                 f. Opposition and Cross-Motion:                April 12, 2022
 2                 g. Opening Summary Judgment Motion:            March 28, 2022
 3
                   h. Class Certification Hearing:                February 14, 2022
 4
                   i. Reply in support of Class Certification:    January 17, 2022
 5
                   j. Opposition to Class Certification Motion:   December 8, 2021
 6

 7                 k. Expert Discovery Deadline:                  December 3, 2021

 8                 l. Rebuttal Expert Disclosures:                November 19, 2021

 9                 m. Class Certification Motion:                 October 29, 2021
10                 n. Initial Expert Disclosures:                 October 29, 2021
11
                   o. Close of Non-expert Discovery:              October 22, 2021
12

13        IT IS SO ORDERED.
14

15   DATED: March 31, 2021
16                                           United States Magistrate Judge Sallie A. Kim
17

18
19

20

21

22

23

24

25

26

27

28

30                                                   -8-
            STIPULATED AND ORDER TO MODIFY CASE MANAGEMENT AND PRE-TRIAL ORDER
31                                  Case No. 3:20-cv-00403-SK
